DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 	Claims 1-2, 5-10, 12, 14-17, and 19-23 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the outermost surface of the aft wall and the tube extensions form continuous surfaces” in claim 22 in addition to the counterbore and tapered rim portion of claim 9 from which claim 22 depends must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 9, 16 and 21 are objected to because of the following informalities:  
claim 9: in line 4 “to a respective outlet” should be – to respective outlets --;
claim 16: in line 7 “to a respective outlet” should be – to respective outlets --;
claim 21: in line 4 “with outermost surface”  should be – with the outermost surface --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “the outermost surface of the aft wall and the tube extensions form continuous surfaces” and claim 9 from which claim 22 depends recites the counterbore and tapered rim portion. The combination of the counter bore havinga tapered rim and the outermost surface of the aft wall and the tube extensions form continuous surfaces is not supported by the original disclosure of the instant application. 
Therefore, claim 22 does not comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the outermost surface of the aft wall extends entirely radially outwardly from an axial centerline.” The terms “entirely radially outwardly” are confusing in that the terms indicate all of the outermost surface of the aft wall is radially outward of the axial centerline of the fuel nozzle. However, the outermost surface of the aft wall includes a portion which is disposed at the centerline, which is not entirely radially outwardly of the axial centerline.  Therefore, claim 23 is rendered as indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as obvious over Stoia, et al. 20130318975 in view of Monaghan et al. 20140367495, Frank 6513498 and NPL - Shea, Advantages of Brazing over Welding – March 2016.

    PNG
    media_image1.png
    826
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    642
    media_image2.png
    Greyscale


Regarding claim 1 , referring to annotated Fig. 2, Fig. 3 and annotated Fig. 6, Stoia discloses 

a fuel plenum body (nozzle body 69; para. 0021) defining a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023), 
an outer band (outer nozzle wall 87; para. 0022);
a fuel plenum (a second fluid plenum 89; para. 0024) defined within the fuel plenum body and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) that extends from the forward wall (83), through the fuel plenum (89) and tothe aft wall (100 Figs. 3-6),
a plurality of tube extensions (a plurality of nozzle extensions 163 Fig. 6; para. 0026) disposed downstream from the plurality of tubular passages (104) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), and having a uniform downstream outer diameter of a downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer diameter) of the at least one tube extension, and an upstream end that aligns with
a respective outlet (discharge opening 109 in Fig. 3; para. 0023) of a respective tubular passage (each tubular passage 104 has a respective discharge opening 109 per para. 0023) of the plurality of tubular passages.

Stoia does not disclose 
the fuel plenum body is a singular body; 
wherein the at least one tube extension of the plurality of tube extensions includes an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end of the at least one tube extension and extends axially into and aligns with the respective outlet of the respective tubular passage of the plurality of tubular passages, 
wherein the radially extending face is entirely in contact with the aft wall; and 
a braze joint between the upstream end of the at least one tube extension and the fuel plenum body.

 	Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant application). A plurality of pre-mix tubes (plurality of tubular passages in instant application) are integrally formed with and extend axially through the body portion.” Monaghan teaches a monolithic body can “reduce potentially leaky joints” at the tube/plate and plate/wall interfaces and reduce a “need for post machining and/or EDM operations.” (para. 0005) A monolithic body is interpreted as a singular body, one-piece, unitary, seamless, etc. Monaghan further teaches an additive manufacturing process is used to manufacture monolithic fuel injection head 200. (para. 0020)
In addition, although Stoia does not disclose the fuel plenum body is a singular body, Stoia does disclose a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia discloses “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)


    PNG
    media_image3.png
    638
    897
    media_image3.png
    Greyscale

	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs (Abstract and Col 1 lines 13-15). Frank teaches a tube extension (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown 
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), to have the at least one tube extension include an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages and the radially 
Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56), Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint between the upstream end of the at least one tube extension and the fuel plenum body as taught by Shea in order to allow joining of dissimilar metals, allow manufacture to be more easily automated, and allow thinner pieces of metal to be joined (Shea first three paragraphs under Some Other Benefits of Brazing).
Regarding claim 16, Stoia discloses 
a combustor (combustor assembly 8, para. 0019 and 0020), comprising:
an end cover coupled to an outer casing (annotated Fig. 2);
a bundled tube fuel nozzle (60) disposed within the outer casing and coupled to the end cover via one or more fluid conduits (annotated Fig. 2), 
wherein the bundled tube fuel nozzle (nozzle assembly 60; para. 21) comprises
a fuel plenum body (nozzle body 69; para. 0021) defining a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023) having an outermost surface (second surface section 102 in Figs. 3-6; para. 0023), 
an outer band (outer nozzle wall 87; para. 0022);
a fuel plenum (a second fluid plenum 89; para. 0024) defined within the fuel plenum body and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) that extends from the forward wall (83), through the fuel plenum (89) and to a respective outlet defined at least partially in the outermost surface (discharge opening 109 is in surface 102 in Fig. 3; para. 0023) of the aft wall (100) (Fig. 3-5), 

a plurality of tube extensions (a plurality of nozzle extensions 163 Fig. 6; para. 0026) disposed downstream from the plurality of tubular passages (104) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), and a uniform downstream outer diameter of a downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer diameter) of the at least one tube extension. 
Stoia does not disclose: 
the fuel plenum body is a singular body; 
wherein the at least one tube extension of the plurality of tube extensions includes an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end of the at least one tube extension and extends axially into and aligns with the respective outlet of the respective tubular passage of the plurality of tubular passages,  and a braze joint between the upstream end of the at least one tube extension and the fuel plenum body. 
Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the 
In addition, although Stoia does not disclose the fuel plenum body is a singular body, Stoia does disclose a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia discloses “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by having the fuel plenum body be a singular body as taught by Monaghan so as to reduce potentially leaky joints and a need for post machining and/or EDM operations (Monaghan para. 0005).

 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), to have the at least 
Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56), Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint between the upstream end of the 

Regarding claim 2, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claim 1 as discussed above, and Stoia further discloses wherein the at least one  tube extension (a plurality of tube extensions 163) and the  respective tubular passage (a plurality of nozzle elements 104) form  a continuous premix flow passage through the bundled tube fuel nozzle assembly. Fig. 6 shows a continuous flow passage extending through the tubular passage 104 and the tube extension 163. Stoia further discloses the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74 (shown in Fig. 3).” The tubular passage 104 via conduit 155 is a continuous passage through the bundled tube fuel nozzle assembly:  “Conduit 155 defines a flow passage that extends between second end 107 and first end 106 to define discharge opening 109” (Fig. 3, para. 0025).


Regarding claims 5 and 19, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches that the outlet of the respective tubular passage (claim 5) or an outlet of each tubular passage (claim 19) comprises a counterbore (counterbore 9 of Frank as discussed above in claims 1 and 16).

Regarding claim 6, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 5, Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia discloses “A radial passage 150 is formed in each nozzle element 104… radial passage 150 is formed so as to be fluidly connected with second fluid plenum 89.” (para. 0025)

Regarding claim 7, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 6, Stoia further discloses each tube extension of the plurality of tube extensions (163) is coaxially aligned with a respective tubular passage of the plurality of tubular passages (104). Fig. 6 shows the tubular passage 104 and tube extension 163 are coaxially aligned.

claims 8 and 20, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches “the fuel plenum body is formed as a singular body via an additive manufacturing process.”  As discussed above in claims 1 and 16, Monaghan teaches “fuel injection head 200 is fabricated using an additive manufacturing process.” (para. 0020).
Regarding the recitation “is formed as a singular body via an additive manufacturing process”: in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case a fuel plenum body), does not depend on its method of production (i.e. formed as a singular body via an additive manufacturing process), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Regarding claim 17, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claim 16 as discussed above, and Stoia further discloses wherein each tube extension (a plurality of tube extensions 163) and each respective tubular passage (a plurality of nozzle elements 104) form a respective premix 

Regarding claim 21, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 16 discussed above, and the combination already teaches as shown above in Frank annotated Fig. 1, the radially extending face (collar 7 in Fig. 1) is in contact with the outermost surface of the aft wall (surface 8 in Fig. 1).


Claims 9-10, 12 and 14-15, 22-23 are rejected under 35 U.S.C. 103 as obvious over Stoia in view of Monaghan, Frank, Shea and Blackburn GB1434534.

Regarding Independent claim 9, referring to Fig. 3 and annotated Fig. 6, Stoia discloses a bundled tube fuel nozzle assembly (nozzle assembly 60; para. 21) comprising
 a fuel plenum body (nozzle body 69; para. 0021) defining a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023) having an outermost surface (second surface section 102 in Figs. 3-6; para. 0023), an outer band (outer nozzle wall 87; para. 0022);
a fuel plenum (a second fluid plenum 89; para. 0024) defined within the fuel plenum body and a plurality of tubular passages (plurality of nozzle elements 104; para. 
a plurality of tube extensions (a plurality of nozzle extensions 163) disposed downstream from the plurality of tubular passages (104) (Fig. 6; para. 0026) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), and a uniform downstream outer diameter of a downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer diameter) of the at least one tube extension.
 
 	Stoia does not disclose the fuel plenum body is a singular body; 
wherein the at least one tube extension of the plurality of tube extensions includes an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream diameter as compared to the uniform downstream outer diameter of the downstream end of the at least one tube extension and extends axially into and aligns with the respective outlet of the respective tubular passage of the plurality of tubular passages, 
a braze joint between the upstream end of the at least one tube extension and the fuel plenum body; 

Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant application). A plurality of pre-mix tubes (plurality of tubular passages in instant application) are integrally formed with and extend axially through the body portion.” Monaghan teaches a monolithic body can “reduce potentially leaky joints” at the tube/plate and plate/wall interfaces and to reduce a “need for post machining and/or EDM operations.” (para. 0005) A monolithic body is interpreted as a singular body, one-piece, unitary, seamless, etc. Monaghan further teaches an additive manufacturing process is used to manufacture monolithic fuel injection head 200. (para. 0020)
In addition, although Stoia does not teach the fuel plenum body is a singular body, Stoia does teach a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia teaches “that the term “monolithic” describes a nozzle component that is formed without joints or 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by having the fuel plenum body be a singular body as taught by Monaghan so as to reduce potentially leaky joints and a need for post machining and/or EDM operations (Monaghan para. 0005).
	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs (Abstract and Col 1 lines 13-15). Frank teaches a tube extension (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) and a downstream end (labeled in annotated Fig. 1) extending between the radially extending face and a tip (labeled in annotated Fig. 1), wherein the upstream end has a reduced uniform upstream outer diameter as compared to a uniform downstream diameter of the downstream end (as shown in annotated Fig. 1 outer diameter of 10 is uniform and is reduced compared to the uniform diameter of the downstream end) of the at least one tube extension and extends axially into and aligns with a respective outlet (element 10 extends into the counterbore 9 of outlet of tubular passage 4 and both are aligned along the axis of tube extension 1, and passage 5 in tube extension 1 is also aligned with tubular passage 4 as shown in annotated Fig. 1; Col 4 lines 1-9, Col 3 lines 56-59) of a respective tubular passage of the plurality of 
	wherein an outlet of each tubular outlet (labeled in annotated Fig. 1) comprises a counterbore (counterbore 9 in annotated Fig. 1; Col 4 lines 1-9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), to have the at least one tube extension include an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages and the radially extending face is entirely in contact with the outermost surface of the aft wall wherein an outlet of each tubular outlet comprises a counterbore as taught by Frank because the reduced diameter upstream end protrudes into the counterbore of the aft wall of the fuel plenum body and forms a press fit and thus seals off the connection of the fuel plenum body and the tube extension from the environment and as the operating pressure of the fuel in the tubular passage and the passage through the tube extension increases, the contact force between the upstream end and the counterbore of the aft wall increases, 
Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56),  Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint between the upstream end of the at least one tube extension and the fuel plenum body as taught by Shea in order to allow joining of dissimilar metals, allow manufacture to be more easily automated, and allow thinner pieces of metal to be joined (Shea first three paragraphs under Some Other Benefits of Brazing).
Stoia in view of Monaghan, Frank and Shea is silent regarding the outlet of each tubular outlet comprises a rim portion, the rim portion tapered radially inwardly from the aft wall towards the forward wall.

    PNG
    media_image4.png
    356
    508
    media_image4.png
    Greyscale

Blackburn teaches a method of making a peripheral joint between a tubular member and another member apertured to receive it, and that there are instances where it is necessary to secure a tubular metal member in a substantially fluid tight manner in an aperture in a second member by some means giving a continuous connection between the tubular member and the wall of the aperture (col 1 lines 8-17). Blackburn teaches a method of brazing a tube into a metal tube plate (col 2 lines 60-64, 69). Blackburn teaches a rim portion (chamfer 2 around the rim (the top) of the hole 3 in Fig. 1; col 2 lines 72-73), the rim portion tapered radially inwardly from an aft wall 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, Frank and Shea to include a rim around an outlet of each tubular passage, the rim portion tapered radially inwardly from the aft wall towards the forward wall as taught by Blackburn in order to preserve a correct gap width for the braze filler metal.

Regarding claim 10, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses wherein each tube extension (a plurality of tube extensions 163) and each tubular passage (a plurality of nozzle elements 104) form a respective premix flow passage. Fig. 6 shows a continuous passage through the tubular passage 104 and the tube extension 163 which illustrates a continuous flow passage through them. Stoia further discloses the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74 (shown in Fig. 3).”

claim 12, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and the combination further teaches as discussed above in claim 9 wherein the upstream end of each tube extension has a reduced outer diameter (the reduced uniform upstream diameter taught by Frank is a reduced outer diameter compared with the outer diameter of the downstream end). 

Regarding dependent claim 14, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia teaches “A radial passage 150 is formed in each nozzle element 104… radial passage 150 is formed so as to be fluidly connected with second fluid plenum 89.” (para. 0025)

Regarding dependent claim 15, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and the combination further teaches “the fuel plenum body is formed as a singular body via an additive manufacturing process.”  As discussed above in claim 9, Monaghan teaches “fuel injection head 200 is fabricated using an additive manufacturing process.” (para. 0020).
Regarding the recitation “is formed as a singular body via an additive manufacturing process”: in accordance with MPEP 2113, the method of forming the 

Regarding claim 22, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and the combination further teaches as discussed above in claim 9 the outermost surface of the aft wall and the tube extensions form continuous surfaces (as discussed above in claim 9 Blackburn teaches giving a continuous connection between the tubular member and the wall of the aperture).

    PNG
    media_image5.png
    915
    1144
    media_image5.png
    Greyscale

Regarding claim 23, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses the outermost surface of the aft wall extends entirely radially outwardly from an axial centerline (labeled in annotated Fig. 3) of the bundled tube fuel nozzle assembly (surface 102 extends entirely radially outwardly from an axial centerline of the bundled tube fuel nozzle assembly as seen in annotated Fig. 3 where radially is interpreted per instant application specification para. 15 as the relative direction that is substantially perpendicular to an axial centerline of a particular component). 


Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. §103 regarding a braze joint (see page 7 of Remarks) are moot in view of a new combination of references. 
Applicant’s arguments on pages 8-9 of Remarks regarding none of the cited references disclose an aft wall having an outermost surface that is planar and extends between each of the respective outlets of the tubular passages as recited in currently amended claims 9 and 16 are not persuasive. Stoia discloses surface 102 which is planar as seen in Figs. 3-6, as discussed above in the current 103 rejections, and surface 102 extends between outlets 109 in Fig. 3. The recesses 172 in Stoia Fig. 6 and the flanged end 166 of the nozzle extension which Applicant discusses are not present in the combination of Stoia in view of Monaghan, Frank and Shea since a clamping plate is not used for joining the tube extensions to the fuel plenum body and the end of the tube extensions has the claimed reduced upstream outer diameter instead of the flanged end.  


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741